Citation Nr: 0734354	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1953 to June 1955.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating decision by a Department of 
Veterans' Affairs (VA) Regional Office (RO).  


FINDINGS OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have hearing 
loss that is causally or etiologically related to his 
military service.

3.   The current single 10 percent evaluation assigned to 
tinnitus disability is the maximum evaluation under VA rating 
criteria.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d) (2007).  
Separate notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

With regard to the service connection claim, the RO provided 
the appellant with a notice letter in November 2002, prior to 
the June 2004 rating decision that denied the veteran's 
claim.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the November 2002 letter stated that in order to establish 
service connection, the RO needed evidence showing that an 
injury, event, or disease began in or was made worse by 
military service, a currently physical or mental disability, 
and a relationship between the current disability and an 
injury, disease or event in service.  The June 2004 rating 
decision, August 2005 DRO decision and the February 2006 SOC 
and July 2006 Supplemental Statement of the Case (SSOC) also 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notices 
letter about the information and evidence that VA will seek 
to provide.  In particular, both the November 2002 and March 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records that are not already part of 
the claims file.  The veteran was also informed in both 
letters that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO informed the veteran about the information and 
evidence that he was expected to provide.  Both letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  In addition, the letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Finally, both letters informed the veteran that he should 
send in any evidence he had that pertains to his claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that another letter was sent to 
the veteran in March 2006, prior to the SSOC in July 2006.  
The letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.  The 
Board concludes that VA cured any defect in the initial 
notice on these latter two elements before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

The Board observes that the veteran's service medical records 
are not associated with the claims file and that no Surgeon 
General's Office (SGO) abstracts were available, per an 
November 2002 query response from the Personnel Information 
Exchange System.  However, in accordance with the law and 
implementing regulations, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO sent a letter to the veteran in March 2003 
informing him that his service medical records were 
unavailable for review and requested that he complete and 
return a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The notification letter was sent 
to the veteran informing the veteran of the search for his 
service medical records and the veteran was asked to submit 
copies of any records that he may have in his possession.  
The veteran returned an incomplete form in March 2003.  In 
June 2006, the RO asked the veteran to make more specific 
entries for a search for treatment records.  In a July 2006 
reply, the veteran stated that he had not been treated for 
hearing and ringing problems during his time on active duty.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his service 
medical records.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.

VA has further assisted the veteran throughout the course of 
the appeal by providing him with a VA examination and SOCs, 
which informed him of the laws and regulations relevant to 
his claims.  

With regard to the increased rating claim, the facts are not 
in dispute.  Resolution of the claim is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As shown 
below, the Board has found that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance for the increased rating claim are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


I. Service connection for hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss.  The veteran underwent a VA audiological examination in 
June 2004.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
60
65
LEFT
25
30
55
65
65

Puretone averages were 54 decibels in the right ear and 54 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 88 
percent in the left ear.  

While the evidence does point to the current existence of 
minimal hearing loss for VA purposes, there is a lack of 
competent evidence that the veteran suffered a disease, 
injury, or event during service that caused this hearing 
loss.  In a July 2006 letter, the veteran stated that he 
suffered hearing problems and ringing during his time on 
active duty that was temporary in nature.  He stated that 
during this time, he was never advised to seek medical help 
or treatment.  The veteran also recalled during his 
separation examination that although he informed the examiner 
that he had hearing problems, he was never referred to an 
audiologist to be examined before his discharge.

In addition, there is a lack of competent evidence to link 
the veteran's current hearing loss to military service.  When 
examined in June 2004, the VA examiner concluded there was 
insufficient evidence to establish a nexus between the 
veteran's bilateral hearing loss and his military service.  
Instead, the examiner concluded that the exam results 
indicated the veteran's hearing loss was more consistent with 
presbycusis than noise exposure.  He also noted that the 
veteran reported having chemotherapy for bladder cancer and 
that some chemotherapies are known to be ototoxic.  Finally, 
he noted that this conclusion was also consistent with a 
private medical examination given to the veteran in October 
2000.  A private doctor likewise found bilateral hearing loss 
and opined that it was "probably age induced."

There is no competent evidence of record of the presence of 
hearing loss for VA purposes within one year of discharge 
which would allow for the grant of service connection on a 
presumptive basis.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2007) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  However, in the present case, two 
medical specialists stated that there was insufficient 
evidence to establish that the veteran's hearing loss was 
related to his military service.

In contrast, the claims file contains a June 2002 assessment 
from a staff physician from a VA Community Based Outpatient 
Clinic in Grand Rapids, Michigan.  The staff physician noted 
that the veteran "probably has hearing loss" and "it is 
associated with his military career with the artillery."  
The staff physician indicated a physical examination but only 
stated that he "tested the hearing."  No audiometric 
results, if any were taken, were included in the file.

While the Board finds this a credible opinion, it's probative 
value is outweighed by the report of the June 2004 VA 
examination and the October 2000 evidence from the private 
physician.  The Board notes that the June 2002 assessment 
establishing a link was from a staff physician with no noted 
qualification in treating hearing loss.  In comparison, the 
June 2004 VA examiner was an audiologist and the October 2000 
private doctor was from an otolaryngology practice group.  
Both specialists found the veteran's hearing loss was not due 
to his military service.  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board is not required to accept a VA examining 
physician's opinion, a private physician's opinion, a social 
worker's opinion, or the opinions or contentions offered by 
any other source.  Hayes v. Brown, 5 Vet. App. 60, 63 (1993)  
In considering the two qualified examiners that properly 
examined the veteran compared to one staff physician who 
disagreed, the Board determines that the preponderance of the 
evidence is against a finding of a link between the veteran's 
hearing loss and his military service.

The claims file contains numerous medical treatises submitted 
by the veteran regarding hearing loss and ways to protect 
again hearing loss.  While the Board adopts this evidence as 
credible with regard to general etiologies for hearing loss, 
these articles do not specifically conclude that the 
veteran's current hearing loss is due to his military 
service.  A private medical exam given in October 2000 also 
failed to establish the necessary link.

The only other evidence of record which links currently 
existing hearing loss to the veteran's active duty service is 
the veteran's own allegations.  The record, however, does not 
show that the veteran has the medical expertise that would 
render competent his statements as to the relationship 
between his military service and any current disability.  
These opinions alone cannot meet the burden imposed by 
38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the claimed bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Competent medical evidence is evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1)(2007).  Competent 
medical evidence is considered more probative than competent 
lay evidence.  Therefore, the Board finds that the medical 
evidence of record, which does not indicate that the veteran 
currently suffers from bilateral hearing loss related to in-
service noise exposure, is more probative than the veteran's 
own lay statements.

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss.  For the reasons discussed 
above, the Board concludes that the evidence against the 
claim is more probative and of greater weight and, based on 
this evidence, finds as fact that the veteran's currently 
existing hearing loss was not incurred in or aggravated by 
active duty.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

II.  Whether VA regulations 38 C.F.R. § 4.25(b) (2007) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus when the tinnitus is bilateral.  

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus 
disability.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



ORDER

Service connection for hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.  




____________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


